        Case 2:21-mj-04218-DUTY Document 8 Filed 09/10/21 Page 1 of 3 Page ID #:17


                                                                                            couar
 1
 2                                                                           SEP I 0
 3                                                                    CENTRAL DISTRICT OF
                                                                      E3Y

 4
 5
6
 7
 8
                   IN THE UNITED STATES DISTRICT COURT
9 ~
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                Case No. 2:21-MJ-04218-DUTY
        UNITED STATES OF AMERICA,
13                                                ORDER OF DETENTION
                        Plaintiff,
14                                                      R. Crim. P. 31.1(a)(6);
15
                        v.                        ~Fed.
                                                   8 U.S.C. § 3143(a)(1)]
       HECTOR DAVID VARGAS-
16     AMAYA,
17                      Defendant.
18
19
20
                                                 I.
21
             On September 10, 2021, Defendant Hector David Vargas-Amaya
22
      ("Defendant") appeared before the Court for initial appearance on the petition and
23
       warrant for revocation of supervised pre-trial release issued in this matter, Case
24
       No. 2:21-MJ-04218-DUTY. The Court appointed Adithya Mani of the Federal
25
      Public Defender's Office to represent Defendant.
26
      ///
27
      ///
28
       Case 2:21-mj-04218-DUTY Document 8 Filed 09/10/21 Page 2 of 3 Page ID #:18



 1                                                 II.
 2         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C.
 3   § 3143(a)following Defendant's arrest for alleged violations) of the terms of
 4   Defendant's ❑probation / ~ supervised pre-trial release, the Court finds that:
 5         A.      ❑     Defendant submitted to the Government's Request for
 6   Detention;

 7         B.     ~      Defendant has not carried his burden of establishing by clear
 8   and convincing evidence that Defendant will appear for further proceedings as
 9   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
10                • Non-compliance while on supervised release;
11                • Unverified residence;
12                • No bail resources;
13                • Family ties in El Salvador;
14                • El Salvador passport;
15                • Citizen of El Salvador;
16                • Prior deportations/removals;
17                • Possible ICE warrant;
18                • Use of aliases/name variations.
19         C.     ~     Defendant has not carried his burden of establishing by clear
20   and convincing evidence that Defendant will not endanger the safety of any other
21   person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is based
22   on:
23                • Criminal history involving a pattern of similar criminal conduct;
24                • Prior deportations/removals;
25                • Non-compliance while on supervised release;
26                • New arrest while on supervised release.
27   ///
28   ///

                                               2
      Case 2:21-mj-04218-DUTY Document 8 Filed 09/10/21 Page 3 of 3 Page ID #:19



 1                                           III.
 2         In reaching this decision, the Court considered:(a)the nature and
 3   circumstances of the offenses) charged, including whether the offense is a crime
 4   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled
 5   substance, firearm, explosive, or destructive device;(b)the weight of evidence
 6   against the defendant;(c)the history and characteristics ofthe defendant; and

 7 (d)the nature and seriousness of the danger to any person or the community. [18
 8   U.S.C. § 3142(g).] The Court also considered the report and recommendation of
 9   the U.S. Pretrial Services Agency.
10
11                                          IV.
12         IT IS THEREFORE ORDERED that Defendant be detained until trial. The
13   defendant is remanded to the custody of the U.S. Marshal for forthwith removal to
14   the District of Arizona. The defendant will be committed to the custody ofthe
15   Attorney General for confinement in a corrections facility separate, to the extent
16   practicable, from persons awaiting or serving sentences or being held in custody
17   pending appeal. The defendant will be afforded reasonable opportunity for private
18   consultation with counsel. On order of a Court of the United States or on request
19   of any attorney for the Government, the person in charge of the corrections facility
20   in which defendant is confined will deliver the defendant to a United States
21   Marshal for the purpose of an appearance in connection with a court proceeding.
22 [18 U.S.C. § 3142(1).]
23
24
25
     Dated: September 10, 2021                       /s/
26
                                                MARIA A. AUDERO
27                                          UNITED STATES MAGISTRATE JUDGE
28

                                               3
